internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-112936-00 date date legend company operating partnership state a state b a dear this letter is in response to a letter dated date and subsequent correspondence submitted on behalf of the company requesting a ruling relating to the company’s status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code the company is a state a corporation that has elected to be treated as a reit under sec_856 the company has an a percent interest in operating partnership a state b limited_partnership which owns commercial rental property the properties located throughout the united_states operating partnership through a wholly-owned unincorporated subsidiary that will be treated as a disregarded_entity for tax purposes provides its tenants access to an internet web site hereinafter the company and operating partnership will be referred to collectively as the company the web site which only is accessible to tenants is an electronic commerce business-to-business and business-to-consumer site that will provide tenants with an electronic source for products and services from third party providers such as a concierge service the web site will catalog all vendors products and services and provide tenants multiple search functions for convenient access to the information they desire it also will provide tenants with timely information on stock market activity weather traffic and community information in addition the company will negotiate discounts for its tenants from vendors and service providers associated with the web site plr-112936-00 the company intends to include the cost of providing the web site in the tenants’ rents for allowing vendors to place their products and services on the web site the company may charge vendors a fixed fee a fee based on the number of times the tenants access the vendor’s web page through the company’s web site or a fee based upon actual sales completed through the company’s web site the company represents that the amount of income received or accrued directly or indirectly from all sources associated with the web site is less than percent of the direct costs of the company in furnishing the web site and less than one percent of all amounts received or accrued during the taxable_year from the properties the company also represents that the sum of percent of the direct costs of the company in furnishing the web site and all other impermissible_tenant_service_income is less than one percent of all amounts received or accrued during the taxable_year from the properties the web site service will be provided by a taxable_reit_subsidiary commencing date analysis and conclusions sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 sec_856 provides that rents_from_real_property ' include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to both the real and personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with such lease plr-112936-00 sec_856 excludes from the definition of rents_from_real_property ’ any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service revrul_98_60 1998_2_cb_749 provides that rents received or accrued in a taxable_year with respect to a property that are attributable to impermissible tenant services that exceed one percent of the rents derived from that property rather than from a single tenant of that property will cause all of the income derived from the property to fail to qualify as rents_from_real_property sec_856 allows a reit to provide a limited amount of impermissible_tenant_service_income with respect to a property without causing all of the income from the property to fail to qualify as rents_from_real_property in the case of many of the services that congress intended to cover it is very difficult to allocate the services to particular tenants consistent with this intent sec_856 applies on a property-by-property basis since the web site services described above are accessible to all tenants in all properties without any additional cost or income associated to the company it is very difficult to allocate the services to particular properties allocating the services based on aggregate amounts received or accrued with respect to each property as that amount relates to the aggregate amount received or accrued by the company for all properties is a reasonable manner of allocation in this particular case based on the facts as represented by the company we conclude that for purposes of applying the one percent threshold of sec_856 percent of the direct costs of the company in furnishing or rendering the web site described above can be allocated to each property based on the aggregate amounts received or accrued with respect to each property as that amount relates to the aggregate amounts received or accrued by the company from all properties except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-112936-00 referenced in this letter specifically no opinion is expressed concerning whether company otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely acting associate chief_counsel financial institutions products by william e coppersmith william e coppersmith
